Title: To Thomas Jefferson from Albert Gallatin, 16 May 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Washington 16th May 1808
                  
                  I enclose the application of Fanning, Coles & others to send a vessel in ballast on account of a new question on which I have doubts.
                  Those gentlemen have with much perseverance & enterprize discovered a large quantity of Sandal wood on one of the Friendly islands in the Pacific Ocean. One cargo they took to China & have brought the proceeds within a few days. They had previously heard from their Captain that he had left between 2 & 3 hundred tons, being the residue of what the island can afford, on the island & had made their application through Dr. Mitchell in time. They have received permission to send the ship to the island & bring the wood here. But they wish for permission to take it to China, which is its only market & where it will fetch about one hundred thousand dollars, & to bring a cargo as usual from that country. And they represent that almost all the expense consisting in the length of the voyage and freight, a double voyage of twelve months each would consume all the profits. As their character is perfectly fair & indeed friendly, as the voyage is attended at this time with less danger to the vessel & seamen than to a belligerent port, as the English will get the wood if they do not take it within 18 months from last September, and as the sale of the wood seems necessary in order to effect the object of bringing the property home; I would have had no hesitation in granting the request, had it not been for the expressions (in the 7th Sect. of the act of 12 March, which gives the power) “that such vessel shall not during the voyage be engaged in any traffic, freighting or other employment.” Selling the wood in China & taking a cargo in exchange is traffic. But was it intended by the law to exclude any traffic whatever, or only any traffic other than that necessary to bring the property or its proceeds to the United States? The parties wait for your decision.
                  The two enclosed letters from Passamaquody & Sacket’s harbour are sent for information. The Collector of Passamaquody is as you will perceive a very bad writer; but he is a man of great integrity, zeal & activity: and full reliance may be placed on his facts as well as on his exertions. I write to the district attorney of Maine to proceed or to send a lawyer to Passamaquody for the purpose of collecting evidence & taking all the necessary steps for prosecuting the agents there & their employees in other sea-ports.
                  Sacket has resigned, I believe from fear, or at least from a wish not to lose his popularity with the people. It is a fact that large quantities, particularly of pot-ash, have arrived at Montreal from his district which extends along the St. Lawrence from the Canada line to Lake Ontario. I have written to Govr. Tompkins for a successor.
                  I believe that the prohibitions laid on the coasting trade by your last instructions are too severe & must be somewhat relaxed where it can be done without danger. I will prepare something to that effect for your consideration. With sincere respect & attachment Your obedt. Servt.
                  
                     Albert Gallatin
                     
                  
                  
                     Please to return the letters
                  
               